Citation Nr: 0738832	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-13 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who retired in January 1975 after 
24 years of active duty.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) which continued 10 
percent ratings for right and left knee disabilities.  In 
November 2007, a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  Pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) (2007), the 
Board has advanced the case on the docket. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran's most recent VA examination for his knees was in 
June 2007.  At the November 2007 videoconference hearing, the 
veteran testified that the VA examination findings did not 
provide an accurate portrayal of his knee disabilities.  
Specifically, he testified that he wears braces on both knees 
(for the last four years), prescribed by his private 
orthopedist, for support, and daily takes Celebrex and 
Vicodin for pain.  He also stated that because of his knees 
he is limited in what he can do, i.e. he cannot engage in any 
activity for more than 15 minutes, cannot do squats, has 
problems negotiating stairs, and at times is unsteady.  He 
asserted that the VA examiner did not actually conduct range 
of motion studies.  He stated that he had recently undergone 
surgery on his left knee, and that there was a possibility 
that he would need a knee replacement.

The veteran indicated that he was seen regularly by his 
private orthopedist until he was referred to a pain 
specialist.  He testified that he is now followed by a pain 
specialist every 3 to 4 weeks for pain management.  Because 
he has identified private treatment records that are not 
associated with the claims file and could be pertinent, VA 
has a duty to assist him in securing those records.  In light 
of the allegation of increased disability a contemporaneous 
examination is also necessary.  Notably, the veteran and his 
representative requests that, if possible, the VA examination 
be in Arizona (as he spends most of his time in that state).

The veteran is advised that under 38 C.F.R. § 3.655(b) 
failure to report for an examination scheduled in conjunction 
with an increased rating claim will result in the claim being 
denied.  Under 38 C.F.R. § 3,158(a), where evidence requested 
in connection with a claim for increase is not furnished 
within one year of the request, the claim will be considered 
abandoned.

As noted, the case has been advanced on the docket, and the 
Board regrets the delay due to this remand.  However, in 
light of the allegations of increased disability, and 
identification of pertinent evidence outstanding, further 
development is necessary.   

Accordingly, the case is REMANDED for the following:

1.  With the veteran's assistance (i.e., 
by providing any necessary releases) the 
RO should secure copies of the complete 
records of treatment he has received for 
his bilateral knee disabilities from both 
the private orthopedist and the pain 
specialist he mentioned at the November 
2007 hearing.  

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected bilateral knee disabilities.  
The examiner must review the veteran's 
claims folder in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  The findings 
should include range of motion studies, to 
include any further limitations due to 
pain.  The examiner should note whether 
there is any subluxation or instability 
and, if so, the degree of such.  The 
examiner should also (if possible without 
resort to speculation) express an opinion 
concerning whether there would be 
additional limits of function on repeated 
use or flare-ups, if any and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.

3.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

